Citation Nr: 0400205	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected fixed pupil, right eye, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty service from January 1943 
to November 1945.
He was wounded in action in Germany in October 1944.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which granted the veteran's claim of 
entitlement to service connection for a right eye disability 
and assigned a noncompensable disability rating.  The veteran 
disagreed with the assigned rating and subsequently perfected 
an appeal as to that issue.


FINDING OF FACT

The veteran's service-connected right eye disorder, currently 
evaluated as noncompensable, is manifested by a permanently 
dilated right pupil, with complaints of tearing and 
photophobia.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a fixed 
pupil, right eye, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.84a, Diagnostic Code 6009 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to increased disability 
rating for his service-connected fixed pupil, right eye, 
currently evaluated as noncompensably disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2002 statement of the case (SOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.  More significantly, a letter was sent 
to the veteran in August 2001 which informed the veteran as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  Although the 
letter only referenced a claim for service-connection on an 
eye injury, the letter explained to the veteran that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See VAOPGCPREC 8-2003 [if, in response to notice of 
its decision on a claim for which VA has already given 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue].
	
The Board also notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that the requested information and/or evidence in 
support of his claim could be submitted for consideration 
within a year after receiving the VCAA notification letter, 
in compliance with 38 U.S.C.A. § 5103(b).  The one-year 
period has now expired. 

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003) [the PVA case] the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the factual scenario in the PVA 
case, which involved the RO sending a VCAA notification 
letter that did not properly advise the claimant of the one-
year rule, is inapplicable to the specific circumstances of 
this case.  

In PVA, the Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period 
for submitting evidence had expired.  In other words, the 
Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had well in excess of one year 
to submit evidence in support of his appeal.  Also, the 
Federal Circuit's concern in PVA that a claimant would be 
unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  The 
veteran in this case has been made aware that he had more 
time to submit evidence.  In March 2003 the veteran submitted 
a statement that indicated that he has sent all evidence 
regarding his claim.  It therefore appears pointless to 
require VA to wait still longer to adjudicate this elderly 
World War II veteran's appeal when it is clear that no 
additional evidence is forthcoming.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio.

The Board's finding that the veteran was properly notified 
also is consistent with the newly enacted legislation from 
Congress addressing the impact of the PVA ruling on the one-
year rule, which was made retroactively effective from the 
date of passage of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____) [reinstating VA's authority to make decisions on all 
claims without waiting for expiration of the one-year VCAA 
notice period, provided that appropriate development under 
currently existing law has been accomplished].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the veteran was afforded 
a VA examination in September 2001 the results of which are 
reported below.  The RO requested and obtained treatment 
records from the VA Medical Center (VAMC) in Dayton, Ohio.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained, and 
the veteran and his representative have pointed to none.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated that the did not want a 
hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, however, there appears to be no pertinent medical 
evidence until approximately the time of filing of the 
veteran's initial claim of entitlement to service connection 
in 2001.  However, the veteran's service medical records, 
although documenting no eye injury or disease, do show that 
he was wounded in action in Germany in October 1944.  Service 
connection for a gunshot wound of the right thigh was granted 
by VA shortly after the veteran left military service.

The first reference to the veteran's right eye condition was 
in a June 1997 VA medical history and physical examination 
report, which contained the notation "right pupil stays 
dilated at all times".

Outpatient treatment records from the Dayton VAMC reveal that 
in May 2000 the veteran complained of his eyes watering and 
burning, and that this had been happening from many years.  
He was treated with artificial tears for relief.  The record 
also shows that it was noted that the veteran has eye trauma 
due to an injury in service.  Treatment records also show 
treatment for photophobia, irregular pupil; over dilated.  

The veteran filed an initial claim of entitlement to service 
connection for the right eye disability in July 2001.  He 
contended that during World War II a shell went off behind 
him and he suffered trauma to the right eye, causing a 
dilated pupil.  

The veteran was afforded a VA examination in September 2001.  
The veteran stated that his right pupil stays dilated at all 
times and that he has difficulty in bright lights and 
sunlight.  The examiner found no diplopia, no decrease in 
visual acuity or visual field due to this condition.  The 
examiner found that the veteran's pupil was slightly 
irregular in shape and not reactive to light; no other ocular 
abnormalities were reported or found.  The examiner provided 
the diagnosis of fixed dilated pupil secondary to trauma per 
patient history.  The examiner also found that the veteran's 
photophobia was caused by the dilation of the pupil effected 
mydriasis.

In the November 2001 decision which is the subject of this 
appeal, the RO concluded, in essence, that although the 
veteran's service medical records were silent for any eye 
injury in service or treatment for an eye disorder, service 
connection for the eye disability, right mydriasis, was 
warranted due to the statutory presumption pertaining to 
combat veterans.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).  With respect to the assigned disability rating, 
the RO concluded that a noncompensable rating was warranted 
by analogy to 38 C.F.R. § 4.84a, Diagnostic Code 6003 
(iritis).  See 38 C.F.R. § 4.20.  Applying that diagnostic 
code, the RO determined that the veteran's right eye 
disability did not cause eye inflammation or result in loss 
of visual acuity or visual fields.  The RO further determined 
that referral to appropriate authorities for consideration of 
an extraschedular rating was not warranted under the 
circumstances presented in this case.  See 38 C.F.R. 
§ 3.321(b).  This appeal followed.  

A November 2002 VAMC eye clinic progress note indicated that 
the veteran was being fitted for a prosthetic contact lens 
due to photophobia caused by the irregular pupil.

In a undated statement, the veteran indicated that he had to 
wear dark glasses and use artificial tears because of his 
service-connected right eye disability.  He stated that the 
contact lens provided by the VAMC provided some relief, but 
he still experienced problems when he was outside in the sun.  

Pertinent Law and Regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Fenderson considerations

The veteran has appealed the initial assignment of a 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Analysis

Assignment of diagnostic code 

The RO evaluated the veteran's right eye disability under 
38 C.F.R. § 4.84a, Diagnostic Code 6003 [iritis].  However, 
after consideration of the record on appeal the Board finds 
that based on a history which suggests that the current eye 
disorder is due to trauma suffered in combat, the 
symptomatology and the diagnosis of fixed pupil of the right 
eye due to trauma, Diagnostic Code 6009 [injury of the eye] 
is the most appropriate Diagnostic Code to evaluate the 
veteran.  As discussed immediately below, the rating criteria 
are the same.  

Schedular rating

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in Diagnostic 
Codes 6000 through 6009 (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology. 38 
C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2003).

Throughout the current appeal, the veteran has asserted that 
his service-connected right eye disability is more severe 
than the current noncompensable evaluation indicates.  In 
particular, the veteran cites difficulty in bright lights and 
sunlight, as well as burning and watering of his right eye.  
The veteran asserts that such symptomatology warrants a 
compensable rating for this service-connected disability.

The veteran's descriptions of his service-connected pathology 
are deemed to be competent evidence, in that he is competent 
to report his own symptomatology.  The veteran is not, 
however, competent to attribute symptoms to a particular 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

Significantly, the veteran's descriptions of his service-
connected right eye disability are congruent with the 
clinical evidence.  The objective medical evidence of record 
indicates that the veteran's service-connected right eye 
disability is manifested by complaints of difficulty in 
bright lights and sun light, including discomfort and 
watering, with objective evaluation findings of fixed dilated 
pupil, photophobia, and no significant effects on visual 
acuity or visual field.  It is clear that examining and 
treating physicians have attributed the veteran's photophobia 
to his service-connected mydriasis.  During the September 
2001 eye examination, the examiner concluded that the 
veteran's service-connected right eye mydriasis may be 
causing his photophobia.  Moreover, as reported in the 
factual background section above, the veteran has been fitted 
with a contact lens specifically to alleviate photophobia due 
to service-connected mydriasis.  

The Board finds that such evidence supports the conclusion 
that the service-connected fixed pupil, right eye, warrants 
an evaluation of 10 percent for this service-connected 
disability under Diagnostic Code 6009 (2003).  The RO, in 
assigning a noncompensable disability rating, took the 
position that there was no active eye inflammation,  This may 
be technically correct; however, the veteran's complaints of 
tearing and photophobia, which have been medically attributed 
to his service-connected mydriasis, are functionally 
equivalent to an active disease process.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

However, a rating greater than 10 percent for the service-
connected fixed pupil, right eye, cannot be assigned. 
According to the pertinent medical evidence of record, no 
significant effects on the veteran's visual acuity or visual 
field have been found.  These medical reports also do not 
provide evidence of pain or rest requirements. Consequently, 
a disability rating greater than the 10 percent awarded by 
this decision is not warranted. 38 C.F.R. § 4.84a, Diagnostic 
Code 6009 (2003).

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. §3.321(b)(1) (2003); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  The Board observes that the RO cited 
38 C.F.R. § 3.321(b)(1) (2001) in the November 2001 rating 
decision.  It is clear that the RO considered the matter of 
an extraschedular rating in evaluating the veteran's hearing 
condition.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show any 
periods of hospitalization for treatment of the veteran's 
right eye disability.  There is no evidence of an unusual 
clinical picture.  The medical evidence, which has been 
described and discussed above, does not support pathology 
which is attributable to the service-connected eye disorder 
of marked interference with employment.  In this case, the 
record shows that although the veteran has received treatment 
for his service-connected eye disorder, there has not been 
any hospitalization for the disorder.  Further, the veteran 
is retired and has not offered any evidence, subjective or 
objective, that supports a finding that his service-connected 
eye disorder has markedly interfered with his employment. 
Indeed, the record reveals that the veteran had a long and 
continuous work history since the end of his military service 
and retired after 28 years working for the same employer.

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected fixed 
pupil, right eye, presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

A 10 percent disability evaluation for service-connected 
fixed pupil, right eye, is granted, subject to the provisions 
governing the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



